SAVOY, Judge.
This case is before this Court for the second time.
In our original decision of May 14, 1970, 237 So.2d 431, this Court amended the judgment of the district court by reducing the award made to the parents of John Wayne Sylvester and Elizabeth Claire Sylvester for. the deaths of their minor children from the sum of $30,000.00 to each parent for each child to the sum of $20,000.00 to each parent for each child. Plaintiffs applied to the Louisiana Supreme Court for a writ of certiorari. That court granted plaintiffs’ request, 256 La. 764, 238 So.2d 748. The case was argued before the Supreme Court on December 14, 1970. That court rendered a decision setting aside our decision of May 14, 1970, and remanded the case to this Court for further hearing.
The basis for the remand was that this Court, sitting en banc, required four votes to render a decision; however, five judges sat on the case and only three judges voted to amend the judgment. Therefore, said judgment was null.
After reading the briefs of counsel and listening to their oral arguments, a majority of this Court adhered to its original decree of May 14, 1970.
For the reasons assigned in our original decree, judgment is hereby rendered amending the judgment of the district court by reducing the awards made to L. Wayne Sylvester and his wife, Barbara Sylvester, from $30,000.00 to the sum of $20,000.00 each for the deaths of each of their children, John Wayne Sylvester and Elizabeth Claire Sylvester; and as amended, is affirmed at appellant’s costs.
Amended and affirmed.